PER CURIAM.
Appellant seeks reversal of adjudication of guilt and resulting concurrent sentences for three charges of grand larceny. We have reviewed the record and find that as to two of the charges there is no reversible error and the evidence is sufficient to sustain the conviction. However, as to case # 76-56 CF wherein appellant was convicted of grand larceny from one Margaret Danford we are of the view that appellant’s points are well taken and that as to that conviction not only was there prejudicial error but the totality of the evidence was insufficient to sustain conviction.
Accordingly, as to cases 77-629 CF and 76-17 CF we affirm. As to case 76-56 CF 23 we reverse.
BOYER, Acting C. J., and SMITH and MELVIN, JJ., concur.